         Case 1:11-cr-00084-PAE Document 46 Filed 07/14/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                       -v-                                               11-CR-84 (PAE)

 ALEXANDRO SUERO,                                                             ORDER

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached correspondence from defendant Alexandro Suero,

which the Court treats as a pro se motion for compassionate release. To assure able briefing and

thoroughgoing consideration of the issues presented, the Court asks trial counsel for Mr. Suero to

submit a memorandum of law in support of this application. This letter is due Monday, July 20,

2020. The Government’s response is due Wednesday, July 22, 2020. The Court encourages

Government and defense counsel to confer in advance of these submissions to assure a full

mutual understanding of the issues presented and arguments to be made.

       The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Suero at

LSCI Allenwood, P.O. Box 1000, White Deer, PA 17887-1000.

       SO ORDERED.


                                                               PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: July 14, 2020
       New York, New York
                       Case 1:11-cr-00084-PAE Document 46 Filed 07/14/20 Page 2 of 4

TRULINCS 63928054 - SUERO, ALEXANDRO - Unit: ALF-G-A
-----------------------------------------------------------------------------------------------------------
FROM: 63928054
TO : Pagan, Reinerio
SUBJECT: Re: LEGAL CORRESPONDENCE
DATE: 07/05/2020 11 :35:22 AM


X                                                                                         Alexandro Suero (63928-054)
                                                                                          LSCI ALLENWOOD
                                                                                          P. 0 . Box 1000
                                                                                          White Deer, PA 17887-1000
Hon . Paul A. Engelmayer
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

July 6, 2020

EMERGENCY MOTION FOR RELIEF

BY CERTIFIED FIRST CLASS MAIL

Regarding: United States v . Alexandro Suero
          District Court Case No. 11-CR-84 (PAE)

Dear Judge Engelmayer

     Defendant Pro Se Alexandro Suero ("Suero") respectfully submits this letter motion and will move this Court before
Honorable Paul A. Engelmayer, United States District Judge at 500 Pearl Street, New York, New York 10007 for an order
appointing counsel for him pursuant to 18 U.S.C.S. 3006A to assist with the filing of motion for compassionate release pursuant
to 18 U.S.C. Section 3582(c)(1 )(A)

     As amended by the First Step Act of 2018, 18 U.S.C. Section 3582(c)(1 )(A) authorizes a court to modify and reduce a term
of imprisonment upon a motion of the defendant (after the defendant has exhausted his administrative remedies) . Upon finding
that "extraordinary and compelling reasons" warrants such a reduction . 18 U.S.C .S. 3582(c)(1 )(A) . Defendant here submits that
he has exhausted his administrative remedies , insofar as he has requested relief from the Warden of his facility, and his request
was denied . Further, since the Bureau of Prisons has determined that Defendant is not eligible for relief, further attempts at
exhaustion would be nothing more than an exercise in futil ity. Further, this case presents both "extraordinary and compelling
reasons" (i.e. Defendant's heightened vulnerabil ity to the corona virus due to his medial pre-conditions) to modify the sentence .

     Defendant has also requested of the Warden that he be released to home confinement under both the CARES Act, and
directives issued by the U.S. Attorney General to the Bureau of Prisons on March 26, 2020 and April 3, 2020, in light of his
heightened risk of contracting the virus and perishing from it. The Warden declined his request citing to Bureau of Prisons policy
rendering Defendant inelig ible for the relief he seeks. Nothing more is required since any further attempts to exhaust his
administrative remed ies will be met with the exact same results . Further attempts would therefore be futile, and the Court has
jurisdiction to entertain and grant him emergency modification of the sentence.

     Even where exhaustion is seemingly mandated by statute or decisional law (as is the case with Section 3582(c)(1 )(A)), the
requirement is not absolute. "Washington v . Barr, 925 F.3d 109, 118 (2d Cir. 2019)" Exhaustion would be unnecessary where an
attempt to resolve the matter with the agency would be noting more than an exercise in futility. An individual "may bypass the
administrative process where exhaustion would be futile or inadequate" Honig v. Doe, 484 U.S. 305, 327 (1988); Smith v.
Rob inson , 468 U.S. 992, 1014 n.17 (1984). Exhaustion would be futile where there is a "certainty of an adverse decision" from
the agency Fraley v. U.S. Bureau of Prisons, 1 F.3d 924 , 925 (9th Cir. 1993); McQueen v. Colo Springs Sch. Dist. No. 11 , 488
F.3d 868, 875 (10th Cir. 2007). "[l]f an agency has articulated a very clear position on the issue which it has demonstrated it
would be unwilling to reconsider, "exhaustion is not required ." Randolph-Sheppard Vendors of America v. Wemberger, 795 F.2d
90 , 105 (D .C. Cir. 1986). Further, the fact that an administrative agency lacks or believes itself to lack authority to act upon a
dispute can make an adverse decision certain. See, Weinberger v. Wiesenfeld , 420 U.S. 636, 641 n.8 (1975); McNeese v.
Board of Education , 373 U.S . 669, 674-76 (1963).
                       Case 1:11-cr-00084-PAE Document 46 Filed 07/14/20 Page 3 of 4

TRULINCS 63928054 - SUERO, ALEXANDRO - Unit: ALF-G-A


    Defendant Pro Se, Alexandro Suero, is a pro se defendant, therefore his pleadings are generally liberally construed and
held to a less stringent standard than pleadings drafted by an attorney. See Hughes v. Rowe, 449 U.S. 6, 9 (1980) (per curiam);
Estelle v. Gamble, 429 U.S. 97 (1976)

    For all the foregoing, Defendant Suero respectfully requests that this Court grant his motion : to appoint him counsel who will
assist him to file motion for compassionate release pursuant to 18 U.S.C. Section 3582(c)(1 )(A); and all other relief which this
Court may deem proper.

Dated : July 6, 2020
       White Deer, PA 17887-1000
                                                                                RESPECTFULLY SUBMITTED

                                                                                Isl Alexandro Suero

                                                                                Alexandro Suero
                                                                                Defendant Pro Se
Case 1:11-cr-00084-PAE Document 46 Filed 07/14/20 Page 4 of 4




                                                 -...L.
